Citation Nr: 1022449	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of the reduction in the rating for coronary artery 
disease from 60 percent to 10 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to 
November 1977, December 1978 to December 1982, and September 
1990 to October 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Montgomery, Alabama, (hereinafter RO).  

In April 2010, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran is in receipt of Social 
Security Benefits (hereinafter SSA) based on disability.  See 
February 2006 SSA report.  At the hearing before the 
undersigned in April 2010, the Veteran asserted that his 
service-connected coronary artery disease was one of the 
disabilities for which SSA benefits were granted.  Thus, 
inasmuch as VA is on notice of the potential existence of 
relevant records from the SSA, records pertaining to the 
Veteran's SSA award should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  Accordingly, the case is 
REMANDED for the following action:

The RO should contact the SSA and request 
copies of any administrative decision 
rendered pertaining to the Veteran and 
any records considered in his award of 
SSA benefits.  Only the evidence not 
already of record is to be associated 
with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


